





EMPLOYMENT AGREEMENT
This Employment Agreement (the “Agreement”) is made and entered into effective
the 1st day of January, 2019 (the “Effective Date”), by and between Northrim
Bank, a state-chartered commercial bank, with its principal office in Anchorage,
Alaska (the “Employer”), and Benjamin Craig (the “Executive”).
In consideration of the mutual promises made in this Agreement, the parties
agree as follows:
1.
Employment.

Employer employs Executive and Executive accepts employment with Employer as
Execuive Vice President, Chief Information Officer of Northrim Bank.
2.
Term.

The term of this Agreement (the “Term”) shall commence on the Effective Date
and, unless terminated earlier pursuant to Section 5, shall continue through
December 31, 2019; provided, however, that on January 1, 2020 and each
succeeding January 1, the Term shall automatically be extended for one
additional year unless, not later than ninety days prior to any such January 1,
either party shall have given written notice to the other that it does not wish
to extend the Term. In the event the Term is not extended, Executive shall have
no rights to any of the severance payments or benefits continuation described in
Section 5 except as specifically provided for in Section 5.a.
3.
Duties.

The Executive will serve as Execuive Vice President, Chief Information Officer
of Northrim Bank. Executive shall render such executive, management and
administrative services and perform such tasks in connection with the affairs
and overall operation of the Employer as is customary for the Executive’s
position, subject to the direction of Employer’s President and Board of
Directors. Executive shall devote necessary time, attention and effort to
Employer’s business in order to properly discharge the Executive’s
responsibilities under this Agreement.
4.
Compensation, Benefits, Reimbursement and Profit Sharing.

a.
Base Salary.

In consideration for all services rendered by Executive during the term of this
Agreement, Employer shall pay Executive an annual base salary (before all
customary and proper payroll deductions) of $226,080 as adjusted from time to
time (“Base Salary”). The Board of Directors of the Employer shall review
Executive’s salary each year, in a manner consistent with that used for all
management employees of the Employer, and in its sole discretion may adjust such
salary commensurate with the Executive’s performance under this Agreement.
b.
Profit Sharing Plan.

Under the Northrim BanCorp, Inc. Profit Sharing Plan (the “Plan”), Executive
shall be eligible to receive an annual profit share based on performance as
defined by the Board of Directors. Executive will be classified in the Executive
tier under the Plan’s Responsibility Factors. If Employer is required to prepare
an accounting restatement due to “material noncompliance of the Employer,” the
Employer will recover from the Executive any incentive compensation during the
three (3) years prior to the date of the restatement, in excess of what would
have been paid under the restatement. Executive’s signature on this Agreement
authorizes Employer to offset or deduct from any compensation Employer may owe
Executive, any excess payments (in whole or in part) that Executive may owe
Employer due to such restatement(s).
c.
Stock Incentive Plan.

Executive shall be eligible for awards under the Employer’s Stock Incentive
Plan. The type, timing and size of awards will be at the discretion of the Board
of Directors.
d.
Supplemental Executive Retirement Plan (“SERP”) and Deferred Compensation Plan.

Executive shall also be entitled to receive an annual contribution equal to five
percent (5%) of annual Base Salary in accordance with the Employer’s SERP, as
may be adjusted at the discretion of the Board of Directors from time to time.
The Executive may also participate in the Employer’s Deferred Compensation Plan.
e.
Other Benefits.

Throughout the term of this Agreement, Executive shall be entitled to
participate in health insurance, disability and other employee benefit plans and
programs of Employer, as in effect from time to time, on a basis at least as
favorable as that accorded to any other officer of Employer and to the extent
consistent with applicable law





--------------------------------------------------------------------------------





and the terms of the applicable employee benefit plans and programs.
f.
Expenses.

Employer shall reimburse Executive for the Executive’s reasonable expenses
(including, without limitation: travel, entertainment, and similar expenses)
incurred in performing and promoting the business of the Employer, subject to
any limits of company policy and the rules and regulations of the Internal
Revenue Service, including the Internal Revenue Code of 1986, as amended
(referred to throughout this Agreement as “IRC” or the “Code”). Executive shall
present from time to time, itemized accounts and receipts of any such expenses
as required by Employer and the Code.
5.
Termination of Agreement.

g.
Termination Due to a Change of Control.

If (A) Employer (either Northrim BanCorp, Inc. or Northrim Bank) is subjected to
a Change of Control (as defined in Section 5.f.(i)), and (B) either Employer or
its assigns terminates Executive’s employment without Cause (either during the
annual term of this Agreement or by refusing to extend this Agreement when the
annual termination occurs every December 31) or Executive terminates their
employment for Good Reason within three hundred and sixty-five days of such
Change of Control, then Employer shall pay Executive: (i) all Base Salary earned
and all reimbursable expenses incurred under this Agreement through such
termination date; (ii) an amount equal to one times Executive’s highest Base
Salary over the prior three years, and (iii) an amount equal to one times
Executive’s average Profit Share over the prior three years. The amounts
described in Section 5.a.(i), (ii), and (iii) herein shall be paid no later than
forty-five days after the day on which employment is terminated. No payment will
be made pursuant to Sections 5.a.(ii) and (iii) unless the Executive has signed
an agreement, in a form acceptable to Employer, that releases and holds Employer
harmless from all known and unknown claims and liabilities arising out of
Executive’s employment with Employer or the performance of this Agreement
(“Release Agreement”) and the Release Agreement has become irrevocable prior to
the payment date.
(i)
Benefits Continuation.

In addition, Executive shall be entitled to health and dental insurance benefits
for a period of twelve months following the termination of this Agreement. These
benefits will be provided at Employer’s expense, but such period shall count
towards the Employer’s continuation of coverage obligation under Section 4980B
of the Code (commonly referred to as “COBRA”); provided, however, that if
Employer determines in its sole discretion that its provision of COBRA or health
or dental insurance benefits or any premium payments for such benefits cannot be
made without potentially violating applicable law (including, without
limitation, Section 2716 of the Public Health Service Act) or incurring an
excise or penalty tax, under either Section 105(h) of the Code or the Patient
Protection and Affordable Care Act of 2010, Employer will in lieu thereof
provide to Executive a taxable payment in an amount equal to the monthly COBRA
premium that Executive would be required to pay to continue their group health
coverage in effect on the date of the Executive’s termination of employment
(which amount will be based on the premium for the first month of COBRA
coverage) for the twelve months following the termination of employment, which
payment will be made regardless of whether Executive elects COBRA continuation
coverage and will be paid at the same time any amounts described in Section 5.a.
are paid to Executive.
(ii)
Age and Service Credit.

Executive shall also be entitled to receive age credit and credit for period of
service towards all SERP plans for the remaining period of time covered by this
Agreement. If Executive is hired by Employer, its assigns, any company in
control of Employer, or any company controlled by Employer during the period
covered by this Agreement, then Executive will be entitled to be treated for all
purposes relating to future compensation, and benefits, as if this Agreement had
never been terminated and as if Executive had performed the Executive’s
responsibilities as an executive throughout the period originally covered by
this Agreement.
h.
Termination by Employer Without Cause or by Executive for Good Reason.

If Employer terminates Executive’s employment without Cause, or if Executive
terminates their employment for Good Reason, Employer shall pay Executive in a
lump sum: (i) all Base Salary earned and all reimbursable expenses incurred
under this Agreement through such termination date; and (ii) an amount equal to
point-seventy-five (0.75) times Executive’s highest Base Salary over the prior
three years. The amount described in 5.b.(i) herein shall be paid no later than
forty-five days after the day on which employment is terminated. The amount
described in 5.b.(ii) herein shall be paid on the first day of the month
following a period of six months after the termination of





--------------------------------------------------------------------------------





employment, provided that the payment may be made sooner if either (A) the
amount does not exceed the amount described in Section 1.409A-1(b)(9)(iii)(A)
(the “IRC Safe Harbor”) or (B) at the Executive’s election, the amount described
in Section 5.b.(ii), is reduced to fit within the IRC Safe Harbor. No payment
will be made pursuant to Section 5.b.(ii) unless the Executive has signed a
Release Agreement which has become irrevocable prior to the payment date.
(iii)
Benefits Continuation.

In addition, Executive shall be entitled to health and dental insurance benefits
for a period of nine months following the termination of this Agreement. These
benefits will be provided at Employer’s expense, but such period shall count
towards the Employer’s continuation of coverage obligation under Section 4980B
of the Code (commonly referred to as “COBRA”); provided, however, that if
Employer determines in its sole discretion that its provision of COBRA or health
or dental insurance benefits or any premium payments for such benefits cannot be
made without potentially violating applicable law (including, without
limitation, Section 2716 of the Public Health Service Act) or incurring an
excise or penalty tax, under either Section 105(h) of the Code or the Patient
Protection and Affordable Care Act of 2010, Employer will in lieu thereof
provide to Executive a taxable payment in an amount equal to the monthly COBRA
premium that Executive would be required to pay to continue their group health
coverage in effect on the date of termination of employment (which amount will
be based on the premium for the first month of COBRA coverage) for the nine
months following the termination of employment, which payment will be made
regardless of whether Executive elects COBRA continuation coverage and will be
paid at the same time any amounts described in Section 5.b.(i) are paid to
Executive.
(iv)
Age and Service Credit.

Executive shall also be entitled to receive age credit and credit for period of
service towards all SERP plans for the remaining period of time covered by this
Agreement. If Executive is hired by Employer, its assigns, any company in
control of Employer, or any company controlled by Employer during the period
covered by this Agreement, then Executive will be entitled to be treated for all
purposes relating to future compensation, and benefits, as if this Agreement had
never been terminated and as if Executive had performed their responsibilities
as an executive throughout the period originally covered by this Agreement.
i.
Termination by Employer for Cause or by Executive Without Good Reason.

If Employer terminates Executive’s employment for Cause or if Executive
terminates their employment without Good Reason, Employer shall pay Executive
upon the effective date of such termination only such Base Salary earned and
expenses reimbursable under this Agreement incurred through such termination
date. In such case, Executive shall have no right to receive compensation or
other benefits for any period after termination under this Agreement.
If any disputed termination under Section 5.c. is subsequently determined to
have been without Cause, Executive's recovery shall be limited to those payments
and benefits set out under Section 5.b.
j.
Termination Due to Total Disability.

If Executive shall have been unable to perform his duties due to a Total
Disability, then Employer may at any time after the end of the applicable period
of nonperformance terminate Executive’s employment, effective immediately,
consistent with Employer’s obligation to provide a leave of absence and/or
reasonably accommodate Executive under applicable laws, and Executive shall be
entitled to: (A) all Base Salary earned and reimbursement for expenses incurred
under this Agreement through the termination date; (B) full Base Salary for the
year following the termination date (less the amount of any payments received by
Executive during such one year period under any Employer‑sponsored disability
plan); and (C) health and dental insurance benefits for a period of one year
following the termination date, which benefits will be provided at Employer’s
expense, but such period shall count towards the Employer’s continuation of
coverage obligation under Section 4980B of Code (commonly referred to as
“COBRA”); provided, however, that if Employer determines in its sole discretion
that its provision of COBRA or health or dental insurance benefits or any
premium payments for such benefits cannot be made without potentially violating
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act) or incurring an excise or penalty tax, under either Section 105(h)
of the Code or the Patient Protection and Affordable Care Act of 2010, Employer
will in lieu thereof provide to Executive a taxable payment in an amount equal
to the monthly COBRA premium that Executive would be required to pay to continue
their group health coverage in effect on the date of their termination of
employment (which amount will be based on the premium for the first month of
COBRA coverage) for the one year following the termination of employment, which
payment will be made regardless of whether Executive elects COBRA continuation
coverage and will be paid at the same time any other amounts described in this
Section 5.d are paid to





--------------------------------------------------------------------------------





Executive. All such compensation shall be paid Executive in one lump sum the
first day of the month following a period of six months after Executive’s
employment was terminated, provided that Executive has signed a Release
Agreement which has become irrevocable prior to the payment date.
k.
Termination Upon Death of Executive.

Executive’s employment under this Agreement shall be terminated upon the death
of Executive. In such case, the Employer shall be obligated to pay to the
surviving spouse of Executive, or if there is none, to the Executive’s estate:
(A) that portion of Executive’s Base Salary that would otherwise have been paid
to the Executive for the month in which their death occurred, and (B) any
amounts due the Executive pursuant to the Northrim Bank Savings Incentive Plan
(401-K) and the Northrim BanCorp, Inc. Profit Sharing Plan, any supplemental
deferred compensation plan, and any other death, insurance, employee benefit
plan or stock benefit plan provided to Executive by the Employer, according to
the terms of the respective plans.
l.
Termination Definitions.



(v)
“Change of Control.”

For purposes of this Agreement, the term “Change of Control” shall mean the
occurrence of one or more of the following events: (A) one person or entity
acquiring or otherwise becoming the owner of twenty-five percent (25%) or more
of Employer’s outstanding common stock; (B) replacement of a majority of the
incumbent directors of Northrim BanCorp, Inc. or Northrim Bank by directors
whose elections have not been supported by a majority of the Board of either
company, as appropriate; (C) dissolution or sale of fifty percent (50%) or more
in value of the assets, of either Northrim BanCorp, Inc. or Northrim Bank; or
(D) a change “in the ownership or effective control” or “in the ownership of a
substantial portion of the assets” of Employer, within the meaning of Section
280G of the Code.
(vi)
“Cause.”

For purposes of this Agreement, termination for “Cause” shall include
termination because Executive: (A) is adjudged guilty of a felony, any crime
involving dishonesty or breach of trust or any crime involving a breach of their
fiduciary duties to the Employer; (B) is willfully and continually failing to
comply with any law, rule, or regulation (other than traffic violations or
similar offenses) or final cease and desist order of a regulatory agency having
jurisdiction over Employer; or (C) any other reason that is not arbitrary,
capricious, or illegal, that is based on substantial evidence, and is reasonably
believed by the Employer to be true. Notwithstanding the foregoing, Executive
shall not be deemed to have been terminated for Cause unless and until there
shall have been delivered to the Executive, a copy of a resolution duly adopted
by the affirmative vote of not less than three‑quarters (3/4) of the entire
membership of the Employer’s Board of Directors at a meeting of the Board called
for such purpose (after reasonable notice to Executive and an opportunity for
the Executive, together with their counsel, to be heard before the Board),
finding that in the good faith opinion of the Board, the Executive was guilty of
conduct that constitutes Cause (as defined above) and specifying the conduct in
detail.
(vii)
“Good Reason.”

For purposes of this Agreement, termination for “Good Reason” shall mean
termination by Executive as a result of any material breach of this Agreement by
Employer. Good Reason shall include, but not be limited to: (A) a material
reduction in Executive’s compensation defined as a reduction equal to or greater
than five percent (5%) of Executive’s then annual base salary; (B) a material
reduction in Executive’s duties and responsibilities, but not merely a change in
title; or (C) relocation of Executive’s primary workplace by more than fifty
miles. “Good Reason” will only be deemed to occur if, within ninety days after a
material reduction or change described above first occurs, the Executive
provides notice to the Employer of the existence of Good Reason and of the
Executive’s intended termination of employment due to Good Reason, and the
Employer does not remove the Good Reason condition within ninety days after
receiving such notice from the Executive. The Executive’s written notice must
explain the basis on which the Executive believes Good Reason exists, the cure
period, and the date on which the Executive intends to terminate employment,
which must be no later than six months after the existence of the Good Reason.
The provisions of Section 5.f.(iv) are intended to comply with the Good Reason
safe harbor provisions of Code Section 409A and applicable regulations.
(viii)
“Total Disability.”

For purposes of this Agreement, “Total Disability” shall mean a medically
diagnosed physical





--------------------------------------------------------------------------------





or mental illness, existing for a period of six consecutive months, or for a
total of six months within any twelve month period, and that renders Executive
incapable of performing their essential job functions under this Agreement, even
after the Executive has been accorded reasonable accommodation. Employer’s Board
of Directors, acting in good faith, in accordance with applicable law, shall
make the final determination of whether Executive is suffering under any Total
Disability (as herein defined) and, for purposes of making such determination,
may require Executive to submit themselves to a physical examination by a
physician mutually agreed upon by the Executive and Employer’s Board of
Directors at Employer’s expense.
(ix)
Termination from Employment.

A termination from employment under this Agreement shall mean a “Separation from
Service” as interpreted in accordance with Code Section 409A and generally
meaning the date on which the Executive is no longer performing services for the
Employer. The Executive shall not have a Separation from Service while on
military leave, sick leave, or other bona fide leave of absence if the period of
such leave does not exceed six months, or if longer, so long as the Executive
retains a right to reemployment under an applicable statute or contract. A leave
of absence constitutes a bona fide leave of absence only if there is a
reasonable expectation that the Executive will return to perform services.
6.
Limit on Severance Payment for Change of Control.

Notwithstanding anything above in Section 5.a., if the severance payment
provided for in that Section, together with any other payments which the
Executive has the right to receive from the Employer, would constitute a
“parachute payment” (as defined in Section 280G(b)(2) of the Code), the
severance payment shall be reduced. The reduction shall be in an amount so that
the present value of the total amount received by the Executive from the
Employer or its affiliates and subsidiaries will be two point nine-nine (2.99)
times the Executive’s base amount (as defined in Section 280G(b)(3) of the Code)
and so that no portion of the amounts received by the Executive shall be subject
to the excise tax imposed by Section 4999 of the Code (excise tax). Insofar as
permitted by the Code, Employer shall reduce those elements of the severance pay
package specified by the Executive, provided, however, that Employer will not
reduce the SERP credits provided for in Section 5.a.(II). The determination as
to whether any reduction in the severance payment is necessary shall be made by
the Employer in good faith, and the determination shall be conclusive and
binding on Executive. If through error or otherwise Executive should receive
payments under this Plan, together with other payments the Executive has the
right to receive from the Employer, in excess of two point nine-nine (2.99)
times their base amount, Executive shall immediately repay the excess to
Employer upon notification that an overpayment has been made.
7.
Covenant Not To Compete.

a.    Executive agrees that for the term of this Agreement and for a period of
nine months after this Agreement is terminated pursuant to Section 5.a. or 5.b.,
Executive will not directly or indirectly be employed by, own, manage, operate,
support, join, or benefit in any way from any business activity within the State
of Alaska that is competitive with Employer’s business or reasonably anticipated
business of which Executive has knowledge. For purposes of the foregoing,
Executive will be deemed to be connected with such business if the business is
carried on by: (A) a partnership in which Executive is a general or limited
partner; or (B) a corporation of which Executive is a shareholder (other than a
shareholder owning less than five percent (5%) of the total outstanding shares
of the corporation), officer, director, employee or consultant, whether paid or
unpaid. In the event of an alleged breach by Executive of this Section 7, the
nine months non-compete period shall be extended until such breach or violation
has been duly cured, and shall restart so that Employer has received the
intended benefit of nine uninterrupted months of non-competition by Executive.
b.    The parties agree that if a trial judge with jurisdiction over a dispute
related to this Agreement should determine that the restrictive covenant set
forth above is unreasonably broad, the parties authorize such trial judge to
narrow the covenant so as to make it reasonable, given all relevant
circumstances, and to enforce such covenant. The provisions of this Section 7
shall survive termination of this Agreement.
8.
Nondisclosure of Confidential Information.

a.    During the term of Executive’s employment and thereafter, Executive agrees
to hold Employer’s Confidential Information in strict confidence, and not
disclose or use it at any time except as authorized by Employer and for
Employer’s benefit. If anyone tries to compel Executive to disclose any
Confidential Information, by subpoena or otherwise, Executive agrees immediately
to notify Employer so that Employer may take any actions





--------------------------------------------------------------------------------





it deems necessary to protect its interests. Executive’s agreement to protect
Employer’s Confidential Information applies both during the term of this
Agreement and after employment ends, regardless of the reason it ends.
b.    “Confidential Information” includes, without limitation, any information
in whatever form that Employer considers to be confidential, proprietary,
information and that is not publicly or generally available relating to
Employer’s: trade secrets (as defined by the Uniform Trade Secrets Act),
know-how, concepts, methods, research and development; product, content and
technology development plans; marketing plans; databases; inventions; research
data and mechanisms, software (including functional specifications, source code
and object code), procedures, engineering, purchasing, accounting, marketing,
sales, customers, advertisers, joint venture partners, suppliers, financial
status, contracts or employees. Confidential Information includes information
developed by Executive, alone or with others, or entrusted to Employer by its
customers or others.
9.
Non-Solicitation.

During the course of Executive’s employment and for a period of nine months from
the date of termination of employment for any reason, Executive shall not
directly or indirectly solicit or entice any of the following to cease,
terminate or reduce any relationship with Employer or to divert any business
from Employer: (A) any person who was an employee of Employer during the nine
months period immediately preceding the termination of Executive’s employment;
(B) any customer or client of Employer; or (C) any prospective customer or
client of Employer from whom Executive actively solicited business within the
last nine months of Executive’s employment. In the event of an alleged breach by
Executive of this Section 9, the nine month non-solicitation period shall be
extended until such breach or violation has been duly cured, and shall restart
so that Employer has received the intended benefit of nine uninterrupted months
of non-solicitation by Executive.
10.
Non-Disparagement.

Executive will not, during the Term or after the termination or expiration of
this Agreement or Executive’s employment, make disparaging statements, in any
form, about Employer’s officers, directors, agents, employees, products or
services which Executive knows, or has reason to believe, are false or
misleading. This Section 10 does not, in any way, restrict or impede Executive
from exercising protected rights to the extent that such rights cannot be waived
by agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation or order. Executive shall promptly provide written notice of any such
order to Employer’s Board of Directors. Nothing in this Section 10 is intended
to limit Executive’s legal right to make reports to or cooperate with any law
enforcement or other government agency.
11.
Mutual Agreement to Arbitrate.

a.    Except as provided in Section 11.b., in the event of a dispute or claim
between Executive and Employer related to Executive’s employment or termination
of employment, all such disputes or claims will be resolved exclusively by
confidential arbitration in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association
(“AAA”). This means that the parties agree to waive their rights to have such
disputes or claims decided in court by a jury. Instead, such disputes or claims
will be resolved by an impartial AAA arbitrator whose decision will be final.
b.    The only disputes or claims that are not subject to arbitration are any
claims by Executive for workers’ compensation or unemployment benefits, and any
claim by Executive for benefits under an employee benefit plan that provides its
own arbitration procedure. Also, Executive and Employer may seek equitable
relief (such as an injunction or declaratory relief) in court in appropriate
circumstances. Specifically, Executive recognizes that Employer does not have an
adequate remedy at law to protect its business from Executive’s breach of
Sections 7, 8, or 9 of this Agreement, and therefore Employer shall be entitled
to bring an action for a temporary restraining order and preliminary injunctive
relief pre-arbitration, in the event of any actual or threatened breach by
Executive of Sections 7, 8, or 9. In such court proceeding, Employer shall not
be required to post a bond or other security, and Employer may also be awarded
actual damages caused by Executive’s breach of Sections 7, 8, or 9 of this
Agreement as well as repayment of all or a portion of any severance that
Employer previously paid to Executive.
c.    Except as provided by section 11.b., the arbitration procedure will afford
Executive and Employer the full range of legal, equitable, and/or statutory
remedies. Employer will pay all costs that are unique to arbitration, except
that the party who initiates arbitration will pay the filing fee charged by AAA.
Executive and Employer shall be entitled to discovery sufficient to adequately
arbitrate their claims, including access to essential





--------------------------------------------------------------------------------





documents and witnesses, as determined by the arbitrator and subject to limited
judicial review. In order for any judicial review of the arbitrator’s decision
to be successfully accomplished, the arbitrator will issue a written decision
that will decide all issues submitted and will reveal the essential findings and
conclusions on which the award is based.
12.
Miscellaneous.

a.    This Agreement contains the entire agreement between the parties with
respect to Executive’s employment with Employer, and is subject to modification
or amendment only upon agreement in writing signed by both parties.
b.    This Agreement shall bind and inure to the benefit of the heirs, legal
representatives, successors and assigns of the parties, except that Employer’s
rights and obligations may not be assigned.
c.    If any provision of this Agreement is invalid or otherwise unenforceable,
in whole or in part, then such provision shall be modified so as to be
enforceable to the maximum extent permitted by law. If such provision cannot be
modified to be enforceable, the provision shall be severed from the Agreement to
the extent it is unenforceable. All other provisions and any partially
enforceable provisions shall remain unaffected and shall remain in full force
and effect.
d.    In the event of any claim or dispute arising out of this Agreement, the
party that substantially prevails shall be entitled to reimbursement of all
expenses incurred in connection with such claim or dispute, including, without
limitation, attorneys’ fees and other professional fees. This paragraph shall
apply to expenses incurred with or without suit, and in any judicial,
arbitration or administrative proceedings, including all appeals therefrom.
e.    Any notice required to be given under this Agreement to either party shall
be given by personal service (i.e., via hand delivery) or by depositing a copy
of such notice in the United States registered or certified mail, postage
prepaid, addressed to the following address, or such other address as addressee
shall designate in writing:


Employer:     


3111 “C” Street
Anchorage, AK 99503


Executive:    


Address on file with Northrim BanCorp, Inc. Human Resources Department.


f.    This Agreement shall in all respects, including all matters of
construction, validity and performance, be governed by and construed and
enforced according to the laws of the State of Alaska.
g.    This Agreement (and all payments and other benefits provided under this
Agreement and provided under any other agreement incorporated by reference) is
intended to be exempt from the requirements of Code Section 409A, to the maximum
extent possible, whether pursuant to the short-term deferral exception described
in Treasury Regulation Section 1.409A-1(b)(4), the involuntary separation pay
plan exception described in Treasury Regulation Section 1.409A-1(b)(9)(iii), or
otherwise.  To the extent Code Section 409A is applicable to such payments and
benefits, the parties intend that this Agreement (and such payments and
benefits) comply with the deferral, payout and other limitations and
restrictions imposed under Code Section 409A.  In the event that any provision
of the Agreement would cause a benefit or amount provided hereunder to be
subject to tax under the Internal Revenue Code prior to the time such amount is
paid, such provision shall, without the necessity of further action by the
signatories to this Agreement, be null and void as of the Effective Date. In
addition, if Executive is a “specified employee” (within the meaning of Code
Section 409A), then to the extent necessary to avoid subjecting Executive to the
imposition of any additional tax under Code Section 409A, amounts that would
otherwise be payable under this Agreement during the six (6) month period
immediately following Executive’s “Separation from Service” for reasons other
than Executive’s death (except those payments that may be exempt from or
otherwise not subject to Code Section 409A, as determined by Employer in its
reasonable, good faith discretion) will not be paid to Executive during such
period, but shall instead be accumulated and paid to Executive in a lump sum on
the first business day after the date that is six (6) months following
Executive’s Separation from Service. Notwithstanding the foregoing, Employer
makes no representations that the payments and benefits provided under this
Agreement comply with, or are exempt from, Code





--------------------------------------------------------------------------------





Section 409A, and in no event will Employer be liable for all or any portion of
any taxes, penalties, interest, or other expenses that may be incurred by
Executive on account of any failure to comply with, or be exempt from, Code
Section 409A, or for any interest on account of any delay in payment deemed
necessary to comply with Code Section 409A.
h.    Notwithstanding any provision to the contrary in this Agreement, no
payment of any type or amount of compensation or benefits shall be made or owed
by Employer to Executive pursuant to this Agreement or otherwise to the extent
that payment of such type or amount is restricted or prohibited by, is not
permitted under, or has not received any required approval under, any applicable
federal or state statute, regulation, rule, policy, order, opinion,
interpretation or similar issuance, whether now in existence or hereafter
adopted or imposed, including without limitation any provisions of the
Dodd-Frank Wall Street Reform and Consumer Protection Act or regulations
promulgated thereunder, 12 USC 1828(k) or 12 CFR Part 359. In the event that any
payment made to Executive hereunder, under any prior employment agreement or
arrangement or otherwise is required under any applicable federal or state
statute, regulation, rule, policy, order, opinion, interpretation or similar
issuance or under any agreement with or policy or plan of Employer to be paid
back to Employer, Executive shall upon written demand from Employer promptly pay
such amount back to Employer.







--------------------------------------------------------------------------------





EMPLOYER:    
NORTHRIM BANK






By: /s/ Krystal M. Nelson
Krystal M. Nelson
Its: Chairman of the Compensation Committee of the Board of Directors








EXECUTIVE:






/s/ Benjamin Craig
Benjamin Craig







